Title: From Benjamin Franklin to Gérard de Rayneval, 10 August 1779
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy Augt. 10. 1779.
The foregoing are the Articles requested by the States of Maryland & Virginia. If to these could be added Cloth, Linnen, Stockings, Shoes, & Hats for clothing 20.000 Men, and also ten thousand more Fusils, the whole addressed to the Congress, I am certain it would be a very seasonable & necessary Supply, as private Merchants have been lately discouraged from adventuring to send Cargoes of such Goods, by the numerous Losses of their Effects in going & returning, and I am not able to fulfil the Orders of Congress for want of Money. I have the honour to be, sir; Your most obedt. & most humble Sert.
B Franklin
M. Gerard de Raynevalle.
